Citation Nr: 1812376	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant's service in the Army began in April 1968 and ended in July 1969, including service in the Republic of Vietnam from December 1968 to July 1969.  The character of his discharge is the subject of this decision and will be discussed herein.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative determination issued by a VA Regional Office in July 2013 that found the Veteran's service dishonorable for VA purposes and a bar to VA benefits under the prevision at 38 C.F.R. § 3.12(d)(4), Willful and Persistent Misconduct.  

In May 2017, the appellant provided testimony before the undersigned Veterans Law Judge at a Board hearing held via videoconference.  During the hearing, appellant waived Agency of Original Jurisdiction (AOJ) consideration of information he submitted in June 2015 directly to the Board.  

The Board also notes that while a May 2013 rating decision granted service connection for PTSD, the subsequent administrative decision now on appeal found he was not entitled to VA benefits due to the character of his discharge.  He submitted a new claim of service connection for PTSD in June 2015.  To the extent that appellant argues that the actual issue on appeal is service connection for PTSD, this underlying issue of character of discharge is the only issue presently before the Board, but this decision will have ramifications related to the issue of service connection for PTSD.  That issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Appellant was initially discharged on July 7, 1969, for unfitness with an undesirable discharge that was considered other than honorable for VA purposes.  

2.  In July 1977, his discharge was upgraded to general under honorable conditions by the Army Discharge Review Board (ADRB) under the Special Discharge Review Program (SDRP), but the upgrade was not affirmed in a 1978 ADRB Public Law 95 126-mandated re-look, because it was found that he had been properly and equitably discharged at the time of his separation.  

3.  The Veteran has a diagnosis of PTSD related to his Vietnam service dating from a January 2012 private psychological evaluation, with PTSD confirmed as due to fear of hostile military activity in a December 2012 VA examination.  

4.  As a result of a February 2015 decision of the Army Board for Correction of Military Records (ABCMR), appellant's character of discharge was upgraded to "general discharge under honorable conditions " pursuant to 38 U.S.C. § 1552, and a Form DD 215 reflecting this was issued June 2, 2015.

5.  There is no statutory or regulatory bar to VA benefits.  


CONCLUSION OF LAW

The character of the appellant's discharge from military service is not a bar to entitlement to VA benefits.  38 U.S.C. §§ 105 (a), 5303 (2017); 38 C.F.R. § 3.12, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits.  See 38 U.S.C. § 101 (18); 38 C.F.R. § 3.12 (a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C. § 5303 (a) and 38 C.F.R. § 3.12 (c); and (2) regulatory bars listed in 38 C.F.R. § 3.12 (d).

As to the regulatory bars, which are at issue in this appeal, a discharge or release because of one of several possible offenses is considered to have been issued under dishonorable conditions, as applicable here: (4) Willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12 (d)(4).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n).  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

The appellant's service personnel records reflect he received an undesirable discharge for unfitness in July 1969.  He had four non-judicial punishments (NJPs) prior to going to Vietnam in December 1968, to include three episodes of absent without leave (AWOL) totalling roughly 14 days, violating a lawful regulation and failing to obey a lawful order.  Once in Vietnam, he had three NJPs, to include using disrespectful language toward a sergeant first class, failing to repair, and wrongfully appropriating and damaging a truck through neglect and failing to obey a lawful order.  He was evaluated for separation, to include psychiatric evaluation which showed no treatable mental illness but did indicate sociopathic personality.  Discharge on the basis of unfitness and unsuitability was recommended.  The separation program number on his original DD 214 (386) reportedly represented an established pattern for shirking.  

In July 1977, the ADRB upgraded the discharge to general under honorable conditions under the SDRP.  In September 1978, ADRB performed a "re-look" as required by Public Law 95-126 and determined not to affirm the 1977 characterization his discharge, finding instead that he had been properly and equitably discharged at the time of his separation in 1969.  

This history supports "willful and persistent misconduct" such that his character of discharge was under conditions other than honorable.  38 C.F.R. § 3.12 (d)(4).  

However, appellant thereafter made application for correction of his military record to the ABCMR, established under the authority of 10 U.S.C. § 1552.  The ABMCR took up appellant's case in February 2015, made a detailed record of the proceedings, and granted full relief to appellant.  It noted that appellant was essentially seeking affirmation of the general discharge he received under the provisions of the SDRP.  

ABCMR included a review of all of the relevant service-related facts as well as the medical evidence dating from 2012 establishing that the Veteran has PTSD due to his fear of hostile military activity.  See ABCMR February 2015 report, and January 2012 private psychologist report and December 2012 VA examination diagnosing PTSD due to his fear of hostile military activity.  Significantly, the ABCMR found that the discharge for misconduct was in accordance with the governing regulations in effect at the time, but also noted the impact of PTSD.  It observed that PTSD was largely unrecognized at that time, but now there is a more thorough understanding of PTSD and its potential to serve as a causative factor in a soldier's misconduct when the condition is not diagnosed and treated in a timely fashion.  In view of the medical opinions of record, and noting that the pre-Vietnam offenses were not specifically cited as the reason for the unfitness discharge, the ABCMR found that PTSD may have been a contributing factor in the misconduct that led to the discharge.  Thus it concluded that there is a sufficient basis to affirm his general discharge.  Indeed, a DD Form 215 was issued in June 2015 pursuant to 10 U.S.C. § 1552, showing the character of discharge as general under honorable conditions.

An honorable discharge or discharge under honorable conditions issued through a board for correction of records established under authority 10 U.S.C. §1552 is final and conclusive on VA.  The action of the board sets aside any prior bar to benefits imposed under paragraph (c) or (d) of this section.  38 C.F.R. § 3.12 (e) (2017).

As such, the Veteran's character of discharge is general under honorable conditions, and is not a bar to benefits issued by the VA.


ORDER

The appeal is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


